                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-500

 KENNETH HILL,                             )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )          RULE 41(a)(1)(A)(i) MOTION
                                           )         FOR VOLUNTARY DISMISSAL
 GO FINANCIAL, LLC, N/K/A                  )
 BRIDGECREST FINANCIAL                     )
 ACCEPTANCE CORPORATION,                   )
 BRIDGECREST CREDIT                        )
 COMPANY LLC,                              )
                                           )
       Defendant.                          )


      NOW COMES, Plaintiff, Kenneth Hill (“Hill” or “Plaintiff”), and through Counsel

and pursuant to 41(a)(1)(A)(i) and files this Motion for Voluntary Dismissal, without

prejudice.

      Through said filing, Plaintiff seeks dismissal of the instant case. Plaintiff has not

previously dismissed any state or federal action based on or including the same claim

against any of the defendants.

      Defendants filed an appearance but seek the submission of this matter to

arbitration (therefore, believing the Court lacks subject matter jurisdiction over the

matter) and have not answered, counterclaimed or moved for summary judgment.




                                       Page 1 of 3



      Case 3:18-cv-00500-FDW-DSC Document 9 Filed 10/11/18 Page 1 of 3
                            Respectfully Submitted,




Date: October 11, 2018      By:__________________

                               E. Lynette Stone
                               North Carolina State Bar No. 48994
                               THE STONE LAW OFFICE
                               2101 Cedar Springs Road, Ste. 1050
                               Dallas, Texas 75201
                               Phone: (972) 383-9499
                               Facsimile: (972) 525-0063
                               Email: appearances@thestonelawoffice.com
                               Attorneys for Kenneth Hill




                               Page 2 of 3



    Case 3:18-cv-00500-FDW-DSC Document 9 Filed 10/11/18 Page 2 of 3
                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-500

 KENNETH HILL,                            )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )
                                          )
 GO FINANCIAL, LLC,                       )
                                          )
                                          )
       Defendant.                         )

                                PROOF OF SERVICE

       The undersigned attorney, or someone in her stead with her permission, certifies
that she served this proof and its underlying Motion for Voluntary Dismissal on the
following:

 David R. Pocock                              Ramona Farzad
 Nelson Mullins Riley & Scarborough LLP       Nelson Mullins Riley & Scarborough LLP
 380 Knollwood Street, Suite 530              301 South College Street, Suite 2300
 Winston-Salem, North Carolina 27103          Charlotte, North Carolina 28202
 Attorney for Defendants                      Attorney for Defendants

Through the Court’s CM/ECF, which will notify the identified attorney of this Notice
and the underlying filing.

                                      /s/E. Lynette Stone

                                      E. Lynette Stone
                                      North Carolina State Bar No. 48994
                                      THE STONE LAW OFFICE
                                      2101 Cedar Springs Road, Ste. 1050
                                      Dallas, Texas 75201
                                      Phone: (972) 383-9499
                                      Facsimile: (972) 525-0063
                                      Email: els@thestonelawoffice.com
                                      Attorneys for Kenneth Hill




                                      Page 3 of 3



      Case 3:18-cv-00500-FDW-DSC Document 9 Filed 10/11/18 Page 3 of 3
